 In the Matter of RODERICK BROADCASTING CORPORATION, PASO BROAD-CASTING COMPANY, INC., TRI-STATE BROADCASTING COMPANY, INC.,EMPLOYERSandAMERICAN FEDERATION OF RADIO ARTISTS, PETITIONERCase Nos. 33-RC-41,33-RC-42,and 33-RC-43.-Decided July 19,1948DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, a consolidation thereof wasordered, and a hearing held before a hearing officer of theNationalLabor Relations Board.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of employees of the Employers, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employers constitute unitsappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act:(1)All station announcers employed by the Roderick BroadcastingCorporation (radio station KROD), El Paso, Texas, including thenews editor, but excluding the program director, all other employees,and all other supervisors as defined in the Act.(2)All station announcers employed by the Paso BroadcastingCompany, Inc. (radio station KELP), El Paso, Texas, including*ChairmanHerzog and Members Murdock and Gray.78 N. L. R. B., No. 49.406 RODERICK BROADCASTING CORPORATION407Caryl Downey, but excluding the program director, all other em-ployees, and all other supervisors as defined in the Act.(3) All station announcers employed by the Tri-State BroadcastingCompany, Inc. (radio station KTSM), ET Paso, Texas, excluding theprogram director, the music librarian, all other employees, and allother supervisors as defined in the Act.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employers, separate elec-tions by secret ballot shall be conducted as early as possible, but notlater than 30 days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in whichthis case was heard, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the units found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll period im-mediately preceding the date of this Direction of Elections, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the elections, and alsoexcluding employees on strike who are not entitled to reinstatement,to determine whether or not they desire to be represented, for purposesof collective bargaining, by American Federation of Radio Artists.